DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo (US 2019/0064749 A1), in view of Xiu (US 2019/0064749 A1).
Regarding Claim 1 and equivalent method Claim 18, Sudo teaches in Figure 2 a signal generating electric circuit, comprising: 

a second generating electric circuit configured for, based on a second frequency control word and the reference time unit, generating a periodic second output signal (70 receives SLFQ and FCF to output CLKF); and 
a period of the first output signal and a period of the second output signal are not equal (where FCS and FCF are generated by two different adjustment circuits 43 and 53),
but does not explicitly disclose
wherein the first frequency control word comprises a first integer part and a first fractional part, the second frequency control word comprises a second integer part and a second fractional part, the first integer part is equal to the second integer part, the first fractional part is not zero, the second fractional part is zero, and a period of the first output signal and a period of the second output signal are not equal.  
Xiu teaches in Figure 8 teaches frequency control word F, “wherein F=I+r, and I is an integer greater than 1, and r is a fraction”.  Col. 10, lines 60-62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the frequency control word teachings of Xiu with each of the first and second control words of Sudo, wherein the first frequency control word comprises a first integer part and a first fractional part, the second frequency control word comprises a second integer part and a second fractional part, the first integer part is equal to the second integer part, the first fractional part is not 

Regarding Claim 2 and equivalent method Claim 19, Sudo and Xiu, as a whole, teach all the limitations of the present invention, and further teach the signal generating electric circuit, wherein a periodic inequality between the period of the first output signal and the period of the second output signal is related to the reference time unit and the first fractional part (based on the differences between SLSQ and SLFQ from the reference time unit of Sudo, and the first frequency control word FCS of Sudo, which is further illustrated in Xiu, Figure 8, comprising a first fractional part r).  

Regarding Claim 9, Sudo and Xiu, as a whole, teach all the limitations of the present invention, wherein Sudo further teaches the signal generating electric circuit, wherein the signal generating electric circuit further comprises a reference-time-unit generating electric circuit (using SLS and SLF), and the reference-time-unit generating electric circuit is configured for generating the reference time unit (outputs SLSQ and SLFQ).  

Regarding Claim 11, Sudo and Xiu, as a whole, teach all the limitations of the present invention, wherein Xiu teaches in Figure 5 a signal generating electric circuit, wherein the reference-time-unit generating electric circuit comprises:

a phase-locked-loop circuit configured for locking an output frequency of the first voltage- controlled oscillator as a reference output frequency (1202); and 
K output terminals configured for outputting K output signals whose phases are evenly separated, wherein K is a positive integer greater than 1 (1203); 
wherein the reference output frequency is expressed fΔ, the reference time unit is a time span between any two neighboring output signals outputted by the K output terminals, the reference time unit is expressed as Δ, and Δ=1/(K x fΔ) (Col. 16, lines 25-29).  
It would have been obvious to one of ordinary skill in the art to use the reference time unit teachings of Xiu with the time to digital converter of Sudo for the purpose of locking the frequency output “to a known reference output frequency”.  Xiu: Col. 9, lines 55-57.

Regarding Claim 12, Sudo and Xiu, as a whole, teach all the limitations of the present invention, wherein Sudo further teaches the signal generating electric circuit, further comprising: 
a control circuit (43. 53); 
wherein the control circuit is configured for determining the first frequency control word and the second frequency control word (FCS, FCF), outputting the first frequency control word to the first generating electric circuit (FCS is inputted to 60), and outputting 

Regarding Claim 13, Sudo and Xiu, as a whole, teach all the limitations of the present invention, and further teach a digit-to-time converting electric circuit, comprising: 
the signal generating electric circuit according to Claim 1 (see Claim 1 above); and 
a time generating electric circuit configured for receiving a digital signal, the first output signal and the second output signal (Sudo: 41, 51, which receives ENA from 30 , as well as CLKS and CLKF through processing circuit 80); and 
based on the digital signal, the first output signal and the second output signal (based on CLKSD, CLKFD, and ENA), generating a first time-pulse signal or a second time-pulse signal corresponding to the digital signal (CNTS, CNTF); wherein 
a first minimum time interval between a rising edge and a falling edge of the first time-pulse signal is related to the reference time unit and the first fractional part; or, the second time-pulse signal comprises a first sub-pulse signal and a second sub-pulse signal, and a second minimum time interval between a rising edge of the first sub-pulse signal and a rising edge of the second sub-pulse signal is related to the reference time unit and the first fractional part (Sudo: using “signal STA (first signal, for example start signal [e.g. rising edge])” and “signal STP (second signal, for example, stop signal [e.g. falling edge]); in combination with Figure 8 of Xiu).  


wherein Xiu further teaches in Figure 5 a digit-to-time converting electric circuit, further comprising a phase-detector circuit (1202); 
wherein the phase-detector circuit is configured for determining a phase relation between the first output signal and the second output signal, to generate an indicator signal indicating that a phase of the first output signal and a phase of the second output signal are aligned (Col. 9, lines 36-39); and 
wherein Sudo further teaches the time generating electric circuit is configured for, based on the digital signal, the first output signal, the second output signal and the indicator signal, generating the first time-pulse signal or the second time-pulse signal (DFQS, DFQF).
It would have been obvious to one of ordinary skill in the art to use the reference time unit teachings of Xiu with the time to digital converter of Sudo for the purpose of locking the frequency output “to a known reference output frequency”.  Xiu: Col. 9, lines 55-57.

Regarding Claim 15, Sudo and Xiu, as a whole, teach all the limitations of the present invention, wherein Sudo further teaches the digit-to-time converting electric circuit, wherein 
the first generating electric circuit comprises a first digitally controlled oscillator sub-circuit (60) configured for, based on the first frequency control word and the reference time unit (based on SLSQ and FCS), generating a first intermediate signal 
the second generating electric circuit comprises a second digitally controlled oscillator sub-circuit (70) configured for, based on the second frequency control word and the reference time unit (based on SLFQ and FCF), generating a periodic second output signal (using CNT2, which receives CLKF and outputs CLKFO); 
the first generating electric circuit is further configured for, when generating the first intermediate signal, outputting a first rising-edge control word corresponding to a rising edge of the first intermediate signal, a first falling-edge control word corresponding to a falling edge of the first intermediate signal and a first decimal-frequency control word corresponding to period switching of the first intermediate signal (Sudo: using “signal STA (first signal, for example start signal [e.g. rising edge])” and “signal STP (second signal, for example, stop signal [e.g. falling edge]); in combination with Figure 8 of Xiu); 
the second generating electric circuit is further configured for, when generating the second output signal, outputting a second rising-edge control word corresponding to a rising edge of the second output signal and a second falling-edge control word corresponding to a falling edge of the second output signal (Sudo: using “signal STA (first signal, for example start signal [e.g. rising edge])” and “signal STP (second signal, for example, stop signal [e.g. falling edge]); in combination with Figure 8 of Xiu); and 
the phase-detector circuit is configured for, based on the first rising-edge control word, the second rising-edge control word, the first falling-edge control word, the 

Regarding Claim 16, Sudo and Xiu, as a whole, teach all the limitations of the present invention, and further teaches the digit-to-time converting electric circuit, wherein the phase-detector circuit is configured for, when the first rising-edge control word is equal to the second rising-edge control word, the first falling-edge control word is equal to the second falling- edge control word and the first decimal-frequency control word is equal to zero, generating the indicator signal (based on 1202 of Xiu and the control words FCS and FCF of Sudo, where Sudo further teaches “signal STA (first signal, for example start signal [e.g. rising edge])” and “signal STP (second signal, for example, stop signal [e.g. falling edge])”).  

Allowable Subject Matter
Claims 3-8, 17, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3, the prior art does not disclose, teach or suggest the signal generating electric circuit, wherein 

Th = (1 – rh) x TA +rh x Tb,  
wherein Th represents the average period of the first intermediate signal, rh represents the first fractional part, TA represents the first primitive period, and TB represents the second primitive period; and 
the period of the second output signal is expressed by using the following formula: 
T1 = TA,
wherein T represents the period of the second output signal.  
Claims 4-8 are objected to for depending from Claim 3.

Regarding Claim 17, the prior art does not disclose, teach or suggest the digit-to-time converting electric circuit, wherein the first minimum time interval or the second minimum time interval is expressed as:
DeltaT = n x tR,
wherein DeltaT represents the first minimum time interval or the second minimum time interval, n represents a bit width of the digital signal, tR represents a periodic inequality between the period of the first output signal and the period of the second output signal, and tR is expressed as:
tR = rh x Δ,
h represents the first fractional part, and Δ represents the reference time unit;
in combination with all the other claimed limitations.

Regarding Claim 20, the prior art does not disclose, teach or suggest the signal generating method, wherein the step of , based on the first frequency control word and the reference time unit, generating the period first output signal comprising:
wherein the first intermediate signal is generated by interlacing between a pulse having a first primitive period and a pulse having a second primitive period, and an average period of the first intermediate signal is expressed by using the following formula: 
Th = (1 – rh) x TA +rh x Tb,  
wherein Th represents the average period of the first intermediate signal, rh represents the first fractional part, TA represents the first primitive period, and TB represents the second primitive period.
Claim 21 is objected to for depending from Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849